Exhibit 10.23 (i)

 

NINTH AMENDMENT TO THE

ANTHEM 401(k) LONG TERM SAVINGS INVESTMENT PLAN

 

Pursuant to rights reserved under Article X of the Anthem 401(k) Long Term
Savings Investment Plan (as last restated effective January 1, 1997) (the
“Plan”), Anthem Insurance Companies, Inc. amends the Plan, effective with
respect to distributions of benefits on or after March 28, 2005, as follows.

 

Section 6.6(d) of the Plan shall be amended by adding to the end thereof the
following sentence:

 

In the event of a mandatory distribution greater than $1,000 in accordance with
the provisions of this Section 6.6(d), if the Participant does not elect to have
such distribution paid directly into an eligible retirement plan specified by
the Participant in a direct rollover or to receive the distribution directly,
then the Pension Committee shall pay the distribution in a direct rollover to an
individual retirement plan designated by the Pension Committee.

 

This Ninth Amendment has been executed this 24th day of March, 2005.

 

ANTHEM INSURANCE COMPANIES, INC.

By:   /S/    RANDY BROWN         Chairman of the Anthem Pension Committee